Case 21-16133 Doc2 Filed 06/24/21 Page1of6

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

www.flsb.uscourts.gov
In re:
OCEANROAD GLOBAL SERVICES LIMITED, Chapter 15
Case No.:
Debtor in a Foreign Proceeding.

/

VERIFIED MOTION FOR ORDER OF RECOGNITION OF FOREIGN MAIN
PROCEEDING PURSUANT TO 8§ 1515 AND 1517 AND REQUEST FOR HEARING

Nicholas Wood, Colin Diss and Michael Leeds, the joint liquidators (“Joint Liquidators”
or “Foreign Representatives”), move this Court for entry of an Order recognizing the creditors’
voluntary liquidation (“UK Proceeding”) of Oceanroad Global Services Limited (‘Oceanroad” or
“Debtor’’) subject to the control or supervision of the High Court of Justice Business and Property
Courts in Manchester Insolvency and Companies List (ChD) (“UK Court”), as a foreign main

proceeding under 11 U.S.C. § 1517,' granting related relief pursuant to §§ 1520 and 1521, and

granting any additional relief which may be available under the Bankruptcy Code. The Foreign

 

Representatives further request a hearing on the initial petition (ECF No. 1) (“Petition”) and this
Verified Motion no earlier than (21) days after the date the Court issues its notice of hearing but,
in any event, “at the earliest possible time” thereafter. See Fed. R. Bankr. P. 2002(q); § 1517(c).
PRELIMINARY STATEMENT, JURISDICTION, & VENUE
I The Foreign Representatives file the Petition and this Verified Motion under §
1504 to seek recognition of the UK Proceeding as a “foreign main proceeding,” as defined in §

1502(4).

 

' All statutory references shall be to Title 11 U.S.C. § 101 et seg. (‘Bankruptcy Code”), unless
otherwise specified.

Page 1 of 6
Case 21-16133 Doc2 Filed 06/24/21 Page 2of6

2. The Petition and the Verified Motion are supported by the Declaration under
penalty of perjury of Colin Diss (“Declaration”) attached as Exhibit 1. The Declaration itself
contains an exhibit referred to and incorporated herein. The Declaration also provides a summary
of the UK Proceeding, a substantial fraud claim brought against Oceanroad by creditors, and the
conversion of the UK Proceeding to its current status as a creditors’ voluntary liquidation subject
to the supervision of the UK Court.

3: A true and correct copy of the Order dated April 14, 2021 confirming the status of
the liquidation and the Joint Liquidators’ appointment in the same (“Liquidation and Appointment
Order”) is attached hereto as Exhibit 1-A.” The Foreign Representatives took office as the joint
liquidators for Oceanroad pursuant to the resolution of creditors at a meeting duly convened for
that purpose on February 10, 2021. The Foreign Representatives have acted in the capacity as
joint liquidators in the UK Proceeding continuously since Oceanroad gave notice of their
appointments to Companies House in the UK on February 11, 2021. Ex. 1 44.

4. As required by Fed. R. Bankr. P. 1007(a)(4), a Statement of Corporate Ownership,
in conformity with Fed. R. Bankr. P. 7007.1 is attached hereto as Exhibit 2.

5. England and Wales is the center of main interests of the Debtors. Among other
considerations: England and Wales is the location of the Debtor’s registered address. See Ex. 1,
Declaration at § 6.5 The Foreign Representatives are unaware of any evidence that Oceanroad
conducted the administration of its affairs other than from its registered office or that it had any

establishment or place of business outside England and Wales.

 

? Exhibit 1-A indicates the document attached to the Declaration as Exhibit A.
3 See § 1516(c) (“In the absence of evidence to the contrary, the debtor’s registered office, or

habitual residence in the case of an individual, is presumed to be the center of the debtor’s main
interests.”).

Page 2 of 6
Case 21-16133 Doc2 Filed 06/24/21 Page 3of6

6. This Court has jurisdiction under 28 U.S.C. §§ 157 and 1334 and §§ 109 and 1501
of the Bankruptcy Code.

Te This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

8. Venue is proper in this district under 28 U.S.C. § 1410. Foreign Representatives
have retained Sequor Law, P.A. (“Sequor Law”) in this district and Sequor Law holds in its trust
account in this District US$ 1,500 on behalf of and for the benefit of the Debtor, to which funds
Sequor Law has no rights of setoff, charging lien, or similar right. See Ex. 1 { 24.

BACKGROUND AND BASIS FOR RECOGNITION

9. The Declaration sets forth in detail the background and basis for recognition and it
is incorporated by reference as if fully set forth here. See Ex. 1.

10. The Foreign Representatives have satisfied each of the requirements for recognition
of the UK Proceeding under Chapter 15 of the Bankruptcy Code, as follows:

(a) The Foreign Representatives qualify as “foreign representatives” as defined
in 11 U.S.C. §101(24) because they are persons authorized in the UK Proceeding to
administer the liquidation of the Debtor’s assets and affairs and to act as a representative
of the UK Proceeding.

(b) The UK Proceeding is a “foreign main proceeding” as defined in 11 U.S.C.
§ 101(23) and 1502(4) because it is (i) pending in England and Wales, which is the Debtor’s
center of main interests; and (ii) a collective judicial proceeding under a law relating to
insolvency or adjustment of debt in which proceeding the Debtor’s assets and affairs are
subject to the supervision of the UK Court for the purpose of liquidation. See Ex. | {ff 3-

6; Ex. 1-A.

Page 3 of 6
Case 21-16133 Doc2 Filed 06/24/21 Page4of6

(c) The Debtor meets the requirements of a “debtor” as defined in sections
109(a), if applicable, and 1502 because the Debtor is the subject of a foreign proceeding
and has assets in the United States, including property of the Debtor in trust with Sequor

Law in the amount of US $1,500. See Ex. 1 4 24.

(d) This Verified Motion is accompanied by the Order of the UK Court, dated
April 14, 2021, confirming the status of the liquidation and the Joint Liquidators’
appointment in the UK Proceeding. See Ex. 1-A.

(e) Additionally, the Declaration contains the list of all foreign proceedings,
persons, or entities that must be identified pursuant to 11 U.S.C. § 1515 and Fed. R. Bankr.
P. 1007. See Ex. 1 { 31.

RELIEF REQUESTED
11. The Foreign Representatives seek an Order pursuant to §§ 105(a), 1507, 1517,

1520, and 1521 of the Bankruptcy Code, substantially in the form of the Proposed Order, attached
as Exhibit 3 hereto, granting the following relief:
(a) Recognizing the UK Proceeding as a foreign main proceeding and the Foreign
Representatives as the duly authorized Foreign Representatives of the Debtor;
(b) Granting the relief allowable as of right upon recognition of a foreign main proceeding
under § 1520 of the Bankruptcy Code;
(c) Granting all available and appropriate relief under § 1521 of the Bankruptcy Code,
including:
(1) staying the commencement or continuation of any action or proceeding without

the consent of the Foreign Representatives concerning rights, obligations, or

Page 4 of 6
Case 21-16133 Doc2 Filed 06/24/21 Page5of6

liabilities of the Debtor and the Debtor’s bankruptcy estate, to the extent not
stayed under § 1520(a) of the Bankruptcy Code;

(2) staying execution against the Debtor, to the extent not stayed under § 1520(a);

(3) suspending the right to transfer or otherwise dispose of any assets of the Debtor
to the extent this right has not been suspended under § 1520(a);

(4) providing for the examination of witnesses, the taking of evidence, and the
delivery of information concerning the assets, affairs, rights, obligations, or
liabilities of the Debtor or the Debtor’s estate under § 1521(a)(4), the Federal
Rules of Bankruptcy Procedure, including Fed. R. Bankr. P. 2004, and Local
Rule 2004-1;

(5) entrusting the administration or realization of all of the Debtor’s assets within
the territorial jurisdiction of the United States to the Foreign Representatives;

(6) entrusting the distribution of all or part of the Debtor’s assets located within the
United States to the Foreign Representatives and finding that the assets of the
creditors of the Debtor are sufficiently protected thereby;

(7) requiring that other than a counterclaim to a suit brought by the Foreign
Representatives, no person or entity may commence suit against the Foreign
Representatives in any court, including this Court, in the United States without
first obtaining leave of this Court;

(8) otherwise granting comity to and giving full force and effect to the orders and
documents attached to this Motion; and

(9) granting the Foreign Representatives such other and further relief as this Court

may deem just and proper.

Page 5 of 6
Case 21-16133 Doc2 Filed 06/24/21 Page 6of6

CONCLUSION

WHEREFORE, the Foreign Representatives respectfully requests that this Court enter an

Order substantially in the form of the Proposed Order attached hereto as Exhibit 3 and grant such

other relief as may be just and proper.

28 U.S.C. § 1746 VERIFICATION

I verify under penalty of perjury under the laws of the United States of America that the

foregoing Verified Motion is true and correct.

Dated: June 14, 2021

Executed in London, cityd Ya gdom on t¢ June, 2021

J

   

4

Ye Na
Colin Diss — as Joint Liquidator for Oceanroad Global
Services Limited in the UK Proceeding

 

Respectfully submitted,

SEQUOR LAW, P.A.

1111 Brickell Avenue, Suite 1250
Miami, Florida 33131

Telephone: (305) 372-8282
Facsimile: (305) 372-8202

By: /s/Nyana Abreu Miller

Edward H. Davis, Jr., Fla. Bar No. 704539

edavis@sequorlaw.com
Gregory S. Grossman, Fla. Bar No. 896667

Nyana Abreu Miller, Fla. Bar No. 092903

nmiller@sequorlaw.com
Carolina Zambrano-Goncalves, Fla. Bar No. 124570

cgoncalves@sequorlaw.com

Page 6 of 6
